                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       TERRENCE BROWNLEE,                            Case No. 19-cv-06111-WHO (PR)

                                  12
                                                        Plaintiff,
Northern District of California




                                                                                         ORDER REOPENING ACTION;
 United States District Court




                                  13
                                                 v.
                                                                                         ORDER TO SHOW CAUSE WHY
                                  14       D. RUBAICABA, et al.,                         PAUPER STATUS IS NOT BARRED
                                  15
                                                        Defendants.

                                  16

                                  17           Plaintiff Terrence Brownlee, a state prisoner and frequent litigant in federal court,
                                  18   has filed this federal civil rights action under 42 U.S.C. § 1983 along with a motion to
                                  19   proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.1 Brownlee is ordered to show
                                  20   cause on or before March 16, 2020 why 28 U.S.C. § 1915(g) does not bar pauper
                                  21   status in this action.
                                  22           A prisoner may not bring a civil action or appeal a civil judgment under 28 U.S.C.
                                  23   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
                                  24   any facility, brought an action or appeal in a court of the United States that was dismissed
                                  25   on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
                                  26   be granted, unless the prisoner is under imminent danger of serious physical injury.”
                                  27

                                  28
                                       1
                                        In his suit, plaintiff alleges he experienced racial discrimination and harassment from his
                                       supervisor at the prison’s food department.
                                   1   28 U.S.C. § 1915(g).
                                   2          Under the law of this circuit, plaintiff must be afforded an opportunity to persuade
                                   3   the Court that section 1915(g) does not bar pauper status for him. See Andrews v. King,
                                   4   398 F.3d 1113, 1120 (9th Cir. 2005). Andrews requires that the prisoner be given notice of
                                   5   the potential applicability of section 1915(g), by either the district court or the defendants,
                                   6   but also requires the prisoner to bear the ultimate burden of persuasion that section 1915(g)
                                   7   does not bar pauper status for him. Id. Andrews implicitly allows the Court to raise sua
                                   8   sponte the section 1915(g) problem but requires the Court to notify the prisoner of the
                                   9   earlier dismissals it considers to support a section 1915(g) dismissal and allow the prisoner
                                  10   an opportunity to be heard on the matter before dismissing the action. Id. A dismissal
                                  11   under section 1915(g) means that a prisoner cannot proceed with his action as a pauper
                                  12   under section 1915(g), but he still may pursue his claims if he pays the full filing fee at the
Northern District of California
 United States District Court




                                  13   outset of the action.
                                  14          Here, Brownlee has had at least three prior prisoner actions or appeals dismissed by
                                  15   a federal court on the grounds that they are frivolous, malicious, or that they failed to state
                                  16   a claim upon which relief may be granted:
                                  17          (1) Brownlee v. Hoffman, No. 2:00-cv-02666-LKK-JFM (E.D. Cal. Aug. 7, 2001)
                                  18   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                  19   on which relief can be granted);
                                  20           (2) Brownlee v. Smith, No. 2:03-cv-00746-DFL-DAD (E.D. Cal. Jun. 17, 2003)
                                  21   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                  22   on which relief can be granted);
                                  23           (3) Brownlee v. Armoskus, 2:07-cv-02040-KJD-PAL (E.D. Cal. Jan. 26, 2011) (suit
                                  24   dismissed upon the recommendation of a magistrate judge for failure to state a claim on
                                  25   which relief can be granted).
                                  26          The Ninth Circuit regards these three suits as strikes. In an appeal from a judgment
                                  27   issued by the undersigned, the Ninth Circuit ordered Brownlee to show cause why the
                                  28   above suits should not bar him from proceeding IFP. The federal appellate court found
                                                                                      2
                                   1   Brownlee’s response to the Order to Show Cause insufficient, revoked his IFP status, and
                                   2   ordered him to pay the full filing fee. When Brownlee failed to pay the fee, the Ninth
                                   3   Circuit dismissed the appeal for failure to prosecute. Brownlee v. Lam, No. 18-16923 (9th
                                   4   Cir. Sept. 10, 2019).
                                   5          In light of these dismissals, and because Brownlee does not appear to be under
                                   6   imminent danger of serious physical injury, the Court now orders him to show cause why
                                   7   IFP status should not be denied and the present suit should not be dismissed pursuant to
                                   8   28 U.S.C. § 1915(g).
                                   9          Brownlee’s response to this order to show cause is due no later than March 16,
                                  10   2020. The response must clearly be labeled “RESPONSE TO ORDER TO SHOW
                                  11   CAUSE.” In the alternative to showing cause why this action should not be dismissed,
                                  12   Brownlee may avoid dismissal by paying the full filing fee of $400.00 by March 16, 2020.
Northern District of California
 United States District Court




                                  13          Failure to file a response by March 16, 2020, or failure to pay the full filing fee by
                                  14   that date, will result in the dismissal of this action without prejudice to plaintiff bringing
                                  15   his claims in a new paid complaint.
                                  16          This suit was dismissed because Brownlee’s IFP application was deficient. He has
                                  17   since cured the deficiencies. Accordingly, this action is REOPENED. The Clerk is
                                  18   directed to modify the docket to reflect this. The judgment and the order of dismissal are
                                  19   VACATED.
                                  20          IT IS SO ORDERED.
                                  21   Dated: February 18, 2020
                                                                                           _________________________
                                  22
                                                                                           WILLIAM H. ORRICK
                                  23                                                       United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
